 



Exhibit 10.7
This Void Walk Away Agreement has been filed to provide investors with
information regarding its terms. It is not intended to provide any other factual
information about the Tennessee Valley Authority. The representations and
warranties of the parties in this Void Walk Away Agreement were made to, and
solely for the benefit of, the other parties to this Void Walk Away Agreement.
The assertions embodied in the representations and warranties may be qualified
by information included in schedules, exhibits or other materials exchanged by
the parties that may modify or create exceptions to the representations and
warranties. Accordingly, investors should not rely on the representations and
warranties as characterizations of the actual state of facts at the time they
were made or otherwise.

 



--------------------------------------------------------------------------------



 



VOID WALK AWAY AGREEMENT
     THIS AGREEMENT is effective as of the date it is executed by the last party
to execute it and is made and entered into among MEMPHIS LIGHT, GAS AND WATER
DIVISION (“Board”), acting for itself and on behalf of the CITY OF MEMPHIS,
TENNESSEE (“Municipality”), a municipal corporation created and existing under
and by virtue of the laws of the State of Tennessee, and TENNESSEE VALLEY
AUTHORITY (“TVA”), a corporation created and existing under and by virtue of the
Tennessee Valley Authority Act of 1933, as it exists on the date of execution of
this agreement;
WITNESSETH;
     WHEREAS, TVA and Board have entered into a Commitment Agreement dated
November 19, 2003 and Supplement No. 95 dated November 19, 2003 to their Power
Contract TV-65726A, dated December 26, 1984; and
     WHEREAS, the Commitment Agreement and Supplement No. 95 are subject to
certain conditions precedent prior to their becoming effective; and
     WHEREAS, those conditions precedent have now been satisfied;
     NOW, THEREFORE, for and in consideration of the premises and of the mutual
agreements set forth below, and subject to the provisions of the Tennessee
Valley Authority Act of 1933, as it exists on the date of execution of this
agreement, the parties agree as follows:
     1. Each of the conditions precedent listed in Sections 4(a) through 4(f) of
the Commitment Agreement has now been satisfied.
     2. TVA and Board have executed Supplement No. 96 of even date herewith
pursuant to which they have carried out the one-time adjustment of the Monthly
Savings under Supplement No. 95 and of certain other terms and/or figures in
Supplement No. 95 contemplated by Section 5 of the Commitment Agreement. The
execution of Supplement No. 96 satisfies the condition precedent specified in
Section 4(f) of the Commitment Agreement. TVA and Board hereby waive any
remaining termination rights under Section 5 of the Commitment Agreement.

 



--------------------------------------------------------------------------------



 



     3. The execution of the instant agreement satisfies the conditions
precedent specified in Section 4(g) of the Commitment Agreement. Accordingly,
Supplement No. 95, as modified by Supplement No. 96, shall become effective upon
the execution of this agreement.
     IN WITNESS WHEREOF, the parties have caused this agreement to be executed
by their duly authorized officers, as of the day and year first above written.

2



--------------------------------------------------------------------------------



 



                  MEMPHIS LIGHT, GAS AND WATER DIVISION

AND
        CITY OF MEMPHIS, TENNESSEE    
 
           
 
  By:   /s/ Herman Morris Jr.
 
President of Light, Gas and Water Division    
 
                Date: November 20, 2003    
 
                TENNESSEE VALLEY AUTHORITY    
 
           
 
  By:   /s/ John M. Hoskins    
 
           
 
                Date: November 20, 2003    

3